Citation Nr: 0519666	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  02-12 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for right ear hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 until 
October 1966.

Entitlement to service connection for right ear hearing loss 
was initially denied by the Department of Veterans Affairs 
(VA) agency of original jurisdiction by rating action dated 
in May 1983.  The veteran perfected an appeal but 
subsequently withdrew the issue from appellant consideration 
by correspondence dated in November 1983.  

This appeal comes before the VA Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Seattle, 
Washington Regional Office (RO) that confirmed and continued 
the denial of the claim of service connection for right ear 
hearing loss.

The veteran was afforded a personal hearing in April 2004 
before the undersigned Member of the Board sitting at 
Seattle, Washington.  The transcript is of record.  During 
the hearing, the veteran appeared to have raised the issue of 
service connection for left ear hearing loss.  This matter is 
referred to the RO for clarification and appropriate action.


FINDINGS OF FACT

1.  In a rating decision issued in May 1983, service 
connection was denied for a right ear hearing loss, the 
veteran withdrew his appeal of this decision and a new notice 
of disagreement was not received within one year.

2.  Evidence received since the May 1983 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim

3.  Right ear hearing loss was not noted on the examination 
when the veteran was accepted for active service.

4.  The evidence is not clear and unmistakable that right ear 
hearing loss pre-existed service and underwent no increase in 
severity during service.

5.  Competent evidence links current right ear hearing loss 
to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
previously denied claim of service connection for right ear 
hearing loss.  38 U.S.C.A. § 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2001, 2004).

2.  The presumption of soundness at service entrance is not 
rebutted.  38 U.S.C.A. § 1111 (West 2002).

2.  Right ear hearing loss was incurred in service.  
38 U.S.C.A. § 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, as amended, and 
its implementing regulations impose heightened duties on the 
part of VA to assist claimants with the development of their 
claims, and to provide them with certain notices.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 (2004).

The Court has concluded that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision on the 
aspect of the veteran's claim decided in this decision, 
further assistance is unnecessary to aid him in 
substantiating his claim.  



Factual Background and Legal Analysis

As indicated previously, service connection for right ear 
hearing loss was denied by rating decision dated in May 1983.  
The veteran perfected a timely appeal but withdrew the issue 
from appellate consideration in November 1983.  This had the 
effect that there was no notice of disagreement within one 
year of the May 1983 RO decision, and it became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2004).  The veteran attempted to reopen his claim of 
service connection for right ear hearing loss by 
correspondence received in December 2000.

Claims that are the subject of final decisions can only be 
reopened upon the submission of new and material evidence.  
38 U.S.C.A. § 5108. 

For claims such as this one, where the request to reopen is 
received prior to August 29, 2001, new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The evidence of record at the time of the May 1983 decision 
included service medical records showing that the veteran's 
hearing was recorded as 15/15 upon enlistment examination in 
November 1961.  No right ear hearing loss was noted.  

The veteran entered service in January 1962.  The service 
medical records reflect that the following March, he began to 
seek treatment for complaints of deteriorating hearing or 
inability to hear in the right ear.  In March 1962, it was 
reported that his hearing was "perfectly normal."  The 
veteran subsequently underwent extensive audiology work-up 
and evaluation.  In an undated record, it was noted that the 
right ear hearing loss "apparently had its onset in 
childhood."  

It was added that he reported that his hearing had become 
poor in the past few months.  In June 1963, it was reported 
that the veteran recalled right ear hearing loss for as long 
as he could remember.  It was related that he had made a 
statement about the hearing loss at the time of his induction 
into service.  He was placed on physical profile for hearing 
loss that was found to have existed prior to service, the 
etiology of which was unknown.  

On examination for separation from service in September 1966, 
audiometry testing yielded the following results:

Hertz	500	1,000	2,000	3,000	4,000	

Right	65 (80)	50 (60)	55 (65)	60 (70)	80 (85)

The first number for each frequency is presumed to be in 
American Standards Association units.  The numbers in 
parenthesis are those results converted to International 
Standards Units.

The separation examination contains the notation that the 
veteran had right ear deafness.

The RO denied service connection for right ear hearing loss 
in May 1983 on the basis that hearing loss preexisted service 
and was not aggravated beyond normal progression therein.

The evidence that was received after the May 1983 denial of 
the claim of service connection for right ear hearing loss 
includes a November 2000 opinion from George A. Gates, M.D., 
who opined that the veteran's hearing loss was consistent 
with his service in the Air Force in the 1960s, including the 
hearing loss noted on the examination for separation from 
service.  

Also of record is the report of a VA examination conducted in 
September 2004.

That examination yielded the following audiology results:


Hertz	500	1,000	2,000	3,000	4000

Right	110	110	110	110	110

The examiner commented that "I do not believe the hearing 
loss on the right was caused by noise in the service as it 
has been documented since childhood."

New and material Evidence

The November 2004 opinion is the first competent evidence of 
a link between current right ear hearing loss and service.  
As such it is not cumulative, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board finds that new and 
material evidence has been submitted and the claim is 
reopened.

Merits

Veterans are presumed to have been in sound condition when 
accepted for service except as to defects that are noted on 
the examination when the veteran was accepted for service, or 
where clear and unmistakable evidence (obvious or manifest) 
shows that the disability pre-existed service and was not 
aggravated therein.  38 U.S.C.A. §§ 1111, 1132, 1137.

In this case right ear hearing loss was not noted on the 
examination for service entrance.  The presumption of 
soundness is, therefore, for application.

The in-service report of right ear hearing loss since 
childhood, provides some evidence that the disability pre-
existed service.  The VA examiner's opinion also provides 
some evidence in support of a finding that right ear hearing 
loss pre-existed service.  However, the VA examiner's opinion 
was based solely on the notations in the service medical 
records of right ear hearing loss since service.  

The in-service report must be weighed against the lack of 
findings of hearing loss on the examination for service 
entrance, and that the first complaints of right ear hearing 
loss were not documented until the veteran had been in 
service for a number of weeks.  The examination for induction 
into service noted that the veteran had 15/15 hearing in the 
right ear to whispered voice.  If right ear deafness had been 
present, he could not have been found to hear whispered 
voices in that ear at 15 feet.  Even when first seen during 
service in 1962, he was found to have "perfectly normal" 
hearing.  The veteran has argued that the report of pre-
existing hearing loss might be attributed to "coercion" by 
those evaluating his complaints of hearing loss.  

As the foregoing discussion should make clear the evidence is 
not clear and unmistakable that right ear hearing loss pre-
existed service.  Even if the evidence could be read as clear 
and unmistakable on the question of pre-existence, it cannot 
be read as clear and unmistakable on the question of 
aggravation.  The report of hearing loss since childhood was 
accompanied by the veteran's report of worsening hearing in 
the last few months.  The VA examiner did not comment on the 
question of aggravation.  As just noted, no hearing loss was 
noted at service entrance, no hearing loss was found when he 
was initially seen during service, yet profound right ear 
deafness was found by the time the veteran was examined for 
service separation.

Because the evidence of pre-existence and aggravation is not 
clear and unmistakable, the presumption of soundness is not 
rebutted.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

The recent VA examination establishes the presence of a 
current right ear hearing loss.  The service medical records 
show in-service right ear hearing loss, and the private 
physician's opinion provides competent evidence of a nexus 
between the in-service hearing loss and the current hearing 
loss.  The Board finds that the evidence is in favor of the 
grant of service connection for right ear hearing loss.


ORDER

New and material evidence having been received, the claim for 
service connection for right ear hearing loss is reopened.  
Service connection for right ear hearing loss is granted.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


